Citation Nr: 0900134	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for surgeries performed for residuals of 
fracture of metatarsal bones of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1955 to September 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This case was most previously before the 
Board in December 2007 and was remanded for the purpose of 
affording the veteran a Travel Board hearing.  The veteran 
testified at such a hearing before the undersigned Veterans 
Law Judge (VLJ) in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to VA benefits 
pursuant to 38 U.S.C.A. § 1151 for surgeries performed by VA 
(July 1992, March 1993, March 1994) for residuals of fracture 
of metatarsal bones of the left foot.

In reviewing the claims file, the Board finds that the 
veteran's VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received in April 1996 constitutes 
the veteran's claim for this issue.  While the July 2000 
rating decision apparently determined that the date of the 
veteran's claim in this case was January 2000 (and thus 
necessitating applying a different version of the law), the 
April 1996 date of claim is essentially confirmed in an 
August 1996 deferred rating decision and the (page 1) August 
2007 Joint Motion for Remand (dealing with an issue of the 
timeliness of a substantive appeal that is not currently 
before the Board).

The current provisions of 38 U.S.C.A. § 1151, as amended by 
Pub. L. No. 104-204, require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, as the veteran 
filed his claim in April 1996, prior to October 1, 1997, the 
only issue before VA is whether he has suffered additional 
disability as a consequence of the treatment in question.  
All subsequent references to 38 U.S.C.A. § 1151 in this 
remand are to the version of that statute in effect prior to 
October 1, 1997.

As in effect prior to October 1, 1997, 38 U.S.C.A. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
to the veteran by reason of VA hospital, medical or surgical 
treatment, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  The applicable regulations provide that, in 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical or 
surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1996).  In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of medical treatment upon which the 
claim is based to the veteran's condition after such 
treatment program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.358(b)(1) 
(1996).

The Board notes that in July 2000 the veteran underwent a VA 
examination of the feet.  While the July 2000 VA examiner 
provided an opinion concerning the veteran's claim, the Board 
notes that the opinion did not appear to address the medical 
facts based on the correct version of the law.  Moreover, a 
review of the veteran's October 2008 Board hearing testimony 
reveals that the veteran has essentially asserted that the 
condition of the left foot metatarsals has changed since the 
July 2000 VA examination.  Further, the July 2000 VA examiner 
did not comment on an August 1999 private podiatrist's (C.F., 
DPM) clinical impression that is arguably favorable to the 
veteran's claim.  Based on the foregoing, the Board finds 
that the veteran should be scheduled for a VA examination 
that addresses the medical matters presented by this appeal.

Finally, the Board observes that due to the procedural 
circumstances surrounding this appeal, the veteran has been 
provided with little (if any) of the notice requirements in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should issue a corrective 
VCAA notice in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The 
corrective VCAA notice must be consistent 
with the provisions of 38 C.F.R. 
§ 3.358(a) and (b), as in effect prior to 
October 1, 1997.  

2.  The AOJ should schedule the veteran 
for the appropriate VA examination to 
determine the nature and severity of 
disability involving the metatarsal bones 
of the left foot.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion whether it is at least as likely 
as not that the veteran has any 
additional disability of the metatarsal 
bones of the left foot as a result of the 
VA surgical procedures performed in July 
1992, March 1993 and March 1994.  The 
examiner is asked to discuss, as 
appropriate, the clinical impression 
noted by the veteran's private podiatrist 
in August 1999.

3.  The AOJ should then readjudicate the 
issue of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991) for surgeries performed for 
residuals of fracture of metatarsal bones 
of the left foot by using the version of 
38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

